DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim status
The examiner acknowledged the claims filed 08/11/2020.
Claims 1-14 are pending and are hereby examined on the merits.
Specification
The abstract of the disclosure is objected to because of the following informalities: a space should be inserted between “ comprises” and “contacting”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  a colon should be added immediately after “comprises” in line 2; and an “enzyme” should be inserted between “where the” and “oxidizes” in line 9.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “wherein the amount of enzyme” in line 4 should read “wherein the amount of the enzyme”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “(i)” in step (b) should read “(a)” and “(ii)” in step (c) should read “(b)”.   Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  a “the“ should be inserted  before “particles”; “(i)” in step (b) should read “(a)” and “(ii)” in step (c) should read “(b)”.   Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “cellulose and cellulose derivatives” in line 5 should read “cellulose, cellulose derivatives”; “ or are” in line 7 should read “and”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “to” in line 2 should read “with”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the enzyme is contacted with the food or feed product during preparation of the food or feed product or after preparation of the food or feed product yet before the food or feed product is subjected to conditions which may result in Maillard reaction”. It is unclear if the scope of the claim requires the step of subjecting the food or feed product to conditions which may result in Maillard reaction in the case the enzyme is contacted the food or feed product after preparation of the product. Clarification is required.
Claims 2-14 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 3 recites the limitation that “wherein the amount of enzyme that is contacted with the food or feed product is from 0.001 to 1.0 LOXU/g food or feed product”. Such a limitation renders the claim indefinite for the reason that a skilled artisan is not apprised of how much enzyme is in 0.001 to 1.0 LOXU/g food or feed product, given that LOXU/g appears to be a house defined unit judging from page 8 line 9-15 of the specification. For the purpose of examination, art teaches any amount of enzyme by weight of the food or feed product is interpreted to read on the claim limitation. Clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 depends from claim 6 but does not further limit 6, for the reason that the limitation about the product being a cheese food product and the limitation about coagulating, separating, storing and further processing are already recited in claim 5 from which claim 6 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/057522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-19 of ‘522 encompass the subject matter of claims 1-8 and 10-14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundgren WO 2014/174079 A1 (hereinafter referred to as Sundgren, cited in IDS).
Regarding claims 1-3, Sundgren teaches a method of reducing off-flavor in milk product comprising the step of contacting the milk with 1% a cellobiose oxidase (e.g., lactose oxidase (LactoYield®)), followed by heating the enzyme treated milk (Abstract; Example 1).
The lactose oxidase (LactoYield®) as disclosed by Sundgren comprises the 1-473 of Seq. ID No. 1 as recited in claims 2-3 (page 2, line 7-11 of the instant specification).
Given that Sundgren teaches treating a food product with the same cellobiose oxidase as recited in the claimed invention, there is no manipulative difference between the prior art and the claimed invention; therefore, the process as disclosed by the prior art would have been able to oxidize galactose present in the food product and reduce Maillard reaction. See In re Best.
Claims 1, 4-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merril EP2359846 A1 (hereinafter referred to as Merril, cited in IDS).
Regarding claims 1, 4-5, 10-11 and 13,  Merril teaches a process for the reduction of Maillard reaction (e.g., browning) in a food or feed product such as pasta filata cheese (e.g., shredded Mozzarella cheese), wherein the process comprises contacting milk with a cellobiose oxidase EC 1.1.99.18 enzyme (e.g., lactose oxidase) before/during/after the milk is acidified, followed by coagulating, separating the whey from the curd, storing, and processing the curd to obtain the cheese ([0080-0084; 0141; 0057]; a pasta filata process inherently incorporates a curd resting/storing process), wherein the enzyme is contacted with the food under conditions such that the enzyme could oxidize a reducing sugar such as galactose and lactose in the food and reduce Maillard reaction ([0049;  0153; 0072-0073].
Regarding claim 9,  Merril also teaches spraying the enzyme solution on the product ([0080; 0114]).
Regarding claim 12, Merril as recited above teach a pasta filata process ([0057]), which necessarily includes a heating step at a temperature above 40 ºC (e.g., in hot water) for improving the stretchability of the product.
Regarding claim 14, Merril teaches that the shredded Mozzarella cheese comprising starch [0141], thus reading on “starch anticaking agent”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Merril as applied to claim 1 above, and further in view of Xu, “A novel carbohydrate: acceptor oxidoreductase from Microdochium nivale”, Eur. J. Biochem., 2001, 268, pages 1136-1142 (hereinafter referred to as Xu).
Regarding claims 2-3, Merril as recited above teaches a cellobiose oxidase enzyme but is silent regarding the amino acid sequence of the enzyme. Xu teaches that a Microdochium nivale cellobiose oxidase (e.g., carbohydrate oxidoreductase) comprising the polypeptide sequence of position 1-473 of Seq. ID No:1 is able to oxidize mono- oligo- or polymeric saccharide such as galactose and lactose (Abstract; Fig. 2; Table 2; see also page 2, line 1-11 of the instant specification which confirms that the enzyme as disclosed by Xu is LactoYield®).
Both Merril and Xu are directed to cellobiose oxidase. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Merril by including the cellobiose oxidase as disclosed by Xu with reasonable expectation of success, for the reason that prior art has established that a Microdochium nivale cellobiose oxidase comprising the polypeptide sequence of position 1-473 of Seq. ID No:1 is an art-recognized enzyme suitable for oxidizing mono- oligo- or polymeric saccharide such as galactose and lactose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Regarding the amount of enzyme by weight of the food product, Merril teaches that the enzyme is typically included in an amount effective to control browning of the final cheese, and typically about 0.035-0.15 units of enzyme are added by weight of per g of food product ([0078]). Therefore, a skilled artisan would have been motivated to vary the amount of enzyme such that the browning of the cheese could be controlled. As such, the amount of enzyme as recited in the claim is merely an obvious variant of the prior art.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Merril as applied to claim 1 above, and further in view of Mazeaud US Patent No. 9,303,256 (hereinafter referred to as Mazeaud).
Regarding claims 6-8, Merril teaches what has been recited above but is silent regarding contacting milk with particles comprising bound/encapsulated enzyme.
Mazeaud teaches a method of immobilizing enzyme to facilitate the re-use of the enzyme and to modulate the selectivity and stability of the enzyme in which the immobilization is achieved by forming particulate carrier comprising bound enzyme; the particulate carries of candidates are polystyrene, polyacrylate, polymethyl acrylate, etc., and the enzyme to be immobilized may be any enzymes including an oxidase (e.g., oxidoreductase); additionally, Mazeaud teaches that the use of the invention can  be applied in production of food product (Abstract; line 1, line  28-35; column 3, line  36-43; column 4, line 48-60; column 5, line 1-3 and 54; column 15, line 7-8).
Both Merril and Mazeaud are directed to oxidase enzymes for food applications. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Merrily by forming particulate carrier comprising bound lactose oxidase with reasonable expectation of success, for the reason that prior art has established that forming particulate carrier comprising bound enzyme could facilitate the re-use of the enzyme in a food application and modulate the selectivity and stability of the enzyme.
Further regarding claim 8, the limitation that particles having a particle diameter (D(v,0.1)) distribution of at least 0.1 µm and a particle diameter (D(v,0.9)) distribution of less than 200 µm suggests that the majority of the particles have a particle diameter within the range of 0.1-200 µm. In the instant case, Mazeaud teaches that the particles that is used to carry/bind the enzyme have a diameter range of 50-1500 µm (column 4, line 5-10). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Merril by using particles having a diameter range of 50-1500 µm to make the particle bound enzyme with reasonable expectation of success, for the reason that prior art has established that such a diameter is suitable in the art.
The size as disclosed by Mazeaud overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793